Citation Nr: 0942279	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  01-04 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for human immunodeficiency 
virus (HIV).  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esquire  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to July 
1991.  

This appeal arises from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In February 2005 the Board of Veterans' Appeals (Board) 
issued a decision denying the Veteran's claim for service 
connection for HIV.  The Veteran appealed that decision to 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  The Court issued a decision in 
April 2007 which vacated the February 2005 decision of the 
Board and remanded the claim.  

The Court in its April 2007 Memorandum Decision noted the 
Veteran had indicated to the RO the approximate dates of an 
HIV test in service which he claimed were positive.  The 
Veteran's claim was remanded by the Board in to make another 
request for HIV testing in service.  The development ordered 
has been accomplished.  Stegall v. West, 11  Vet. App. 268 
(1998).  The Veteran's appeal has been returned to the Board 
for further appellate review.   

The Board also notes that on May 7, 2009, the Veteran's 
representative requested a 60 day extension of time within 
which to review the record and submit additional argument, 
and new evidence.  This was granted May 18, 2009.  On July 3, 
2009, the representative requested another 60 days extension 
in which to obtain new medical evidence/opinion.  This was 
granted July 9, 2009.  On September 3, 2009, the 
representative requested a 30 day extension in which to 
obtain a new medical opinion.  This was granted September 21, 
2009.  A fourth request for extension of 30 days time to 
submit a medical opinion was received October 16, 2009.  This 
was denied October 26, 2009, one hundred seventy two days 
after the first request for extension was received in May 
2009, during which no additional evidence or argument was 
received.   


FINDINGS OF FACT

1.  HIV testing in service was negative.  

2.  The first positive HIV test appears in August 1998 VA 
records.  

3.  There is no competent medical evidence of record which 
provides a nexus between service and the currently positive 
HIV tests, including symptoms and risk factors in service.  


CONCLUSION OF LAW

The criteria for service connection for human 
immunodeficiency virus (HIV) have not been met.  38 U.S.C.A. 
§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  

By letters dated in March 2001, March 2004, August 2007, 
February 2008, and April and May 2008, the RO explained to 
the Veteran what evidence was needed to support his claim, 
what actions were needed from the Veteran, and how VA could 
help him in obtaining evidence, and how VA assigned 
disability ratings and effective dates.  

The available service records and records from the sources 
identified by the Veteran, and for which he authorized VA to 
request, have been associated with the claims folder.  The 
Veteran was examined for VA purposes in connection with his 
claims.   Medical opinions have been obtained.  As to the 
Veteran's assertion that he was tested for HIV aboard the USS 
Flint, a specific request was made for those records to the 
National Personnel Records Center (NPRC).  They responded in 
December 2008 that any such testing records would have been 
included in the Veteran's service treatment records which 
they had already forwarded to VA in October 1999.  As the 
custodian of the record has indicated they do not have the 
records described by the Veteran no additional request for 
records is required.  38 C.F.R. § 3.159 (2009).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance to the Veteran is necessary.  

Service Connection for HIV

The veteran contends he first tested positive for HIV in 
service in either June or July 1991.  In the alternative, he 
asserts that he had symptoms of HIV in service such as flu 
like symptoms and night sweats.  

For guidance in adjudicating the claim the Board has followed 
the instructions of the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") in the case of 
the ZN v. Brown, 6 Vet. App. 183 (1994).  The Court 
instructed in that decision addressing service connection for 
HIV must consider not only in-service diagnosis and HIV 
symptomatology, but also whether there was evidence of HIV 
exposure in service.  This included requesting the veteran to 
identify any risk factors in service for exposure to the HIV 
virus.  

As the evidence of record does not include a diagnosis of HIV 
in service, the Board must consider what risk factors the 
Veteran had in service for exposure to the HIV virus.  This 
includes reviewing the veteran's work assignments to consider 
whether his duty assignment in service would have involved 
any possible exposure.  

The veteran's DD Form 214 reveals he served in the United 
States Navy from July 1985 to July 1991.  He had four years 
and ten months of sea duty.  
A Personnel Qualification Standards Completed listing does 
not include any medical training.  His primary specialty was 
boatswain mate.  Service personnel records dated in July 1986 
indicate the veteran had completed six months as a Food 
Service Attendant (Mess cook).  An August 1986 Medical 
Surveillance Questionnaire reveals the veteran listed his job 
title and work activities as being a hospital worker.  
September 1987 records indicate he had accepted a second tour 
as mess attendant.  Other records denoted the veteran served 
as a Boatswain and was in charge of supplies and activities 
on deck.  His Navy Occupation/Training and Awards History 
lists only surface warfare specialist, landing signalman, 
master-at arms, snap user, brake operator, snap maintenance 
operator, and work center supply officer.  The service 
personnel records do not mention any duties related to health 
care, as would have exposed him to blood products or that he 
was at risk of exposure to HIV due to his assigned duties.  

The Board has also reviewed the service treatment records for 
any diagnosis or record of testing for HIV.  In April 1985 
the veteran was examined prior to service entrance.  On his 
April 1985 Report of Medical History the veteran denied any 
history of "VD-Syphilis, gonorrhea, etc."  In July 1985 at 
physical inspection at entrance no additional defects were 
noted.  

A September 1986 entry notes the veteran was "HTLV III 
Negative."

In May 1987, the veteran requested that he be checked for 
sexually transmitted disease.  No testing for HIV was 
conducted but a test for syphilis, RPR was nonreactive.  

The veteran was evaluated in July 1987 for work in food 
services and a Medical Examination for Food Service form was 
filled out.  

The veteran's Immunization Record includes the following 
notations as to testing for HIV: 

08 Sep 86	HTLV III Negative by Elisa
Apr 21 1988 	HIV  Drawn
		17 March 88 NEG
26 Oct 89	HIV	NEG

Under the Remarks and Recommendations section is written HTLV 
III-Negative.  

Dental Health Questionnaires dated in September 1989 and 
November 1990 reflect that in response to whether the Veteran 
was ever found AIDS/HTLV-III positive, it was indicated he 
had not.   

An Immunization Record, Standard Form 601, indicates that on 
09 APR 1991, a drawing was done for the purpose of testing 
for HIV.  No results were noted.  

A May 13, 1991 Dental Health Questionnaire again shows a 
response in the negative to whether the Veteran had ever been 
AIDS/HTLV-III positive.  

On May 15, 1991 the veteran was examined for service 
separation.  It was signed May 31, 1991.  In the Notes 
section on the back the examiner wrote that a May chest X-ray 
reported an abnormality, there was a question as to whether 
there was atelectasis versus an infiltrate.  A second X-ray 
on May 29, 1991 showed decreased findings and the veteran was 
asymptomatic.  It also was noted that a urinalysis showed 
ketonia and pyuria, which resolved and that there was 
asymptomatic pes planus.  Hearing loss was also noted and the 
examiner recommended follow up at VA for the chest X-rays 
which supported atelectasis and not an infiltrate, and 
hearing protection.  The Veteran was found qualified for 
separation with follow up at VA in 2 weeks for a "redo" 
chest X-ray regarding the pulmonary findings of probable 
atelectasis, and sooner if symptoms of pulmonary disease 
occurred.  

The following entry was made on "31 Jun 91": H/R verified 
this date IAW 6150.34 and Man Med Chap 16 discrepancies: Need 
P.E. in Mar 91, PPD, F/U, HIV.  The veteran was separated 
from the service on July 1, 1991.  

Post service VA record show that in July 1996, the veteran 
desired an HIV test.  A time is listed below the entry for 
consultation, 9-5-96.  There are no VA medical records dated 
September 5, 1996 in the claims folder.  

On August 10, 1998, the veteran requested HIV testing because 
he had had unprotected sex.  

A VA HIV Education Profile, at pre testing counseling on 
August 12, 1998, indicated risk factors did not include 
exposure to blood products, IV drug use or others, besides 
sexual contact.  

A VA August 13, 1998 test report reads HIV-1-Ab, result 
POSITIVE.  A post testing VA HIV Education Profile, also 
listed "Sex-Hetero" as the risk factor.  The veteran was 
told he was HIV positive on August 26, 1998.  

A VA Initial Screening, for HIV-ADS on September 10, 1998, 
noted the veteran had known for two weeks he had HIV.  The 
veteran denied drug abuse.  The following notation was 
recorded: "39 YO   * HIV +   8/17/98 [negative] In the 
military 10 yrs ago.  In military 1985 - 1991."  

November 1998 VA records noted the veteran had been HIV + 
since 8/98.  

Thus, the record reflects the first positive HIV test 
documented in the claims folder as in August 1998, some 7 
years after the Veteran was separated from the service.  

In April 1999, the veteran submitted his claim for service 
connection for HIV infection.  On his application he 
indicated 1990 as the onset date of his HIV infection and 
that he had been tested on the USS Flint.  

August 2001 VA records noted the veteran had HIV since 1995.  

The Veteran has relied on two theories to support his claim.  
One, that he was tested in service just before his separation 
and told he was positive for the HIV virus.  Although there 
is a record that he was tested in April 1991, and there is no 
report of the result, subsequent notations in service in May 
1991 (Dental Health Questionnaire), indicate he was HIV 
negative.  

The only evidence of a positive HIV test in service is the 
statement of the Veteran.  In Robinette v. Brown, 8 Vet. 
App. 69 (1995) it was held that a layman's account of what a 
physician purportedly said, filtered as it was through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute "medical" evidence.  
See also Warren v. Brown, 6 Vet. App. 4,6 (1993).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit), in Buchanan v. Nicholson, 451 F. 3d, 1331 
(Fed. Cir. 2006) has cautioned the Board that absence of 
medical evidence to support a statement by a Veteran or other 
lay person does not make a lay statement not credible.  VA is 
to weigh and consider all lay and medical evidence.  When 
weighing the Veteran's statement there are two factors to be 
considered, first is the evidence competent and second, is it 
credible.  

First, the Veteran has not offered any evidence indicating he 
has any special knowledge or training, that would make him 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  His statement therefore does 
not provide competent medical evidence of a positive 
diagnosis of HIV in service.  

Second, the Board must consider the credibility of the 
statement.  In assessing credibility the Board has compared 
the statements made by the Veteran with the documented 
contemporaneous records and carefully considered the 
consistency and truthfulness of his statements.  

His statement that he was tested just prior to separation on 
the USS Flint from the service is consistent with the 
notation in April 1991 of testing for HIV in service.  It is 
also consistent with his assignment on temporary duty to the 
USS Flint from April to May 1991.  It is not however, 
consistent with the history noted on the Dental Questionnaire 
in May 1991 which was checked no for HIV.  The Board has 
concluded the Veteran's statement that he was found HIV 
positive in service is inconsistent with the findings noted 
in the service treatment records and his own statements in 
service as reflected on his dental history given in May 1991.  

As to the consistency and truthfulness of statements made by 
the Veteran, the Board noted the following discrepancies.  
The veteran on his June 1996 VA intake form for treatment of 
substance abuse, denied having a history of marijuana or 
cocaine use.  Service personnel records include a September 
1985 Entry Waiver Certificate of Awareness acknowledging he 
had committed fraud at entry into Naval Service by failing to 
disclose pre-service drug usage (cocaine and marijuana).  It 
was signed by the Veteran.  In subsequent statements to VA 
care providers the Veteran also failed to disclose his 
history of drug use.  The Veteran has a history of dishonesty 
which he acknowledged.  In June 1996 a VA evaluator found the 
validity of the Veteran's self reports questionable.  The 
Board has concluded the statement of the Veteran that he 
tested positive for HIV in service is not competent medical 
evidence and is not credible, and for that reason is of no 
probative value.  

Last the Veteran has asserted he had symptoms compatible with 
exposure to the HIV virus and seroconversion in service.  The 
regulations do not require that a service connected 
disability be diagnosed in service.  38 C.F.R. § 3.303(d) 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

In weighing the evidence the Board has relied on the Court's 
instructions and facts regarding HIV/AIDS, set out in ZN v. 
Brown, 6 Vet. App. 183 (1994).  In developing the appellant's 
claim in ZN, evidence was submitted and obtained which 
explained how HIV is contracted, listed symptoms indicative 
of seroconversion, and defined the time frame from date of 
exposure to the HIV virus to the development of AIDS.  Those 
now generally accepted facts are applicable in this case.  
The Board noted the following facts established in ZN which 
would be generally applicable.  The Red Cross informed VA 
that testing for HIV was not being widely performed prior to 
the mid 1980's.  In ZN the veteran submitted a March 1992 
letter from the U.S. Department of Health and Human Services 
which stated that the first enzyme immunoassay test for 
detection of AIDS was licensed by the Food and Drug 
Administration in 1985.  As was noted in ZN diagnosis of HIV 
or AIDS during that period often relied on, not testing for 
HIV, but on a history of symptoms.  In addition, the mean 
time for many individuals with HIV infection between exposure 
and development of AIDS was 10 years.  The Veteran has 
submitted an article from the Centers for Disease Control.  
In the article it was explained that tests commonly used to 
determine HIV infection actually look for antibodies produced 
by the body to fight HIV.  Most people develop detectable 
antibodies within three months after infection.  In rare 
cases, it can take up to six months.  

Last the Board has considered the Veteran's assertion that he 
has symptoms compatible with contracting the HIV virus in 
service.  As the records of serological testing in service 
for HIV are all negative, the only remaining theory of 
entitlement is whether the symptoms noted in service are 
indicative of the onset of HIV.  If such was the case it 
would fall within the ten year time period between the 
exposure to HIV and the development of AIDS.  This case 
unlike ZN does not include evidence showing the Veteran has 
developed full blown AIDS.  

In May 2007 VA afforded the Veteran a VA examination to 
obtain a medical opinion as to the onset date of the his HIV.  
The claims folder was reviewed by the examiner and the 
veteran's medical record were reviewed.  The examiner 
specifically noted they had reviewed the service medical and 
VA records.  The opinion concluded the Veteran's HIV is not a 
result of his military service.   

A second VA medical opinion was requested.  The VA physician 
who reviewed the record in December 2008 concluded that it 
was less likely than not the complaints of upper respiratory 
infection, sore throat, tonsillitis and night sweats were 
early manifestations of HIV, as they could be attributed to 
other infectious agents as well.  The only risk factor noted 
was the Veteran's history of multiple heterosexual contact 
while in the military, but testing in the 1980's had been 
negative and the first positive test was found in 1998.   

The preponderance of the evidence is against the Veteran's 
claim.  After carefully reviewing the service treatment 
records the Board has found no test results that were 
positive for HIV in service.  Although the Veteran has 
asserted he was tested in June or July 1991 and was found 
positive there are no references in the service treatment 
records to testing in either June or July 1991.  There is an 
entry which indicates he had blood drawn in April 1991 for 
HIV testing.  That entry does not include any notation as to 
the results.  As is set out above, the Board notes the 
veteran was examined for separation in April 1991 and that 
any test results or other findings which might be indicative 
of an abnormality or disease process were followed up, and 
that re-testing for the identified abnormalities was 
conducted.  There is no reference on the separation 
examination report or the follow up reports of a positive HIV 
test.  The only relevant reference is the notation at the 
time his health records were inspected on the date prior to 
his separation from the service.  As set out above, it reads 
"...PPD, F/U, HIV"  The letters "F/U" is typically 
understood to mean "follow-up" and assuming that to be the 
case, it is not clear what was thought needed following up.  
It could be "PPD" or it could be 'HIV."  If HIV, it could 
still simply be a recommendation to continue to have testing 
as the veteran had engaged in unprotected sex.  It does not 
necessarily reflect the veteran was HIV positive at that 
time.  To conclude that he was HIV positive on this record in 
this context, would be speculation.  

There are no obvious recorded results of the April 1991 HIV 
testing identified in the service treatment records.  
Nevertheless, the denial of being HIV positive prior to his 
dental examination, which appears some five weeks after the 
April 1991 HIV test, in May 1991, is strong evidence that as 
of May 1991, the Veteran had not been informed he was HIV 
positive.  Consequently, the Board has concluded the service 
treatment records do not demonstrate the Veteran tested 
positive for HIV in service.  

The Veteran asserted he was told in service he was HIV 
positive.  The statement is not credible.  When the Board 
reviewed the claims folder several inconsistencies were 
apparent.  First, the Veteran did not accurately report his 
pre-service drug use, which included both marijuana and 
cocaine abuse.  The Veteran signed a statement in service 
acknowledging his fraudulent statement at enlistment.  In 
later VA treatment records for alcohol abuse the Veteran 
again denied any history of other drug use.  The VA treatment 
records in August, September, and November 1998, note the 
Veteran was first diagnosed as HIV positive in 1998.  At 
initial screening interview in September 1998 the examiner 
specifically recorded that the Veteran was negative in the 
military.  It is not until April 1999 the Veteran relates his 
HIV status to service in 1990.  In essence the Veteran did 
not report being HIV positive in service until he was seeking 
VA benefits and service connection.  For treatment purposes 
he did not indicate a history of being HIV positive in 
service.  Based on the Veteran's history of lack of veracity, 
the inconsistencies between his treatment records and his 
later statements made when seeking benefits, the Board has 
concluded his statements are not credible.  For that reason, 
his contention that he was told he was HIV positive in 
service is of no probative value.  

The regulations do not require service connection only be 
granted for disorders diagnosed in service.  As the Board set 
out above, a disorder may be diagnosed after service and 
service connection granted if the evidence demonstrates it 
began in service.  

In addition, the Court in ZN v. Brown, 6 Vet. App. 183 (1994) 
noted that a decision addressing service connection for HIV 
must consider not only in-service HIV symptomatology, but 
also whether there was evidence of HIV exposure in service.  
This includes asking the Veteran identify any risk factors in 
service for exposure to HIV.  

For that reason the Board has carefully considered two 
possibilities, one that the Veteran had symptoms of HIV in 
service, or that he was exposed to risk factors which led to 
the later development of HIV.  The Veteran reported he had 
night sweats and flu like symptoms in service which he 
attributed to HIV.  While the veteran is certainly competent 
to describe the symptoms he experienced in service, neither 
he or the Board are competent to diagnose those symptoms as 
caused by HIV infection.  For that reason the Board requested 
a VA examination and an opinion, which was adverse to the 
Veteran.  

Likewise, the veteran has had ample opportunity to describe 
any of the risk factors for developing HIV to which he was 
exposed in service.  The only risk factor identified by the 
veteran in service was unprotected sex.  As already stated, 
after reviewing the veteran's claims folder, service records 
and VA records the two VA examiners concluded the veteran's 
HIV was not a result of his military service.  

The preponderance of the evidence is against the claim for 
service connection for HIV.  


ORDER

Service connection for human immunodeficiency virus (HIV) is 
denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


